       Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                         MDL No. 2724
 IN RE: GENERIC PHARMACEUTICALS
                                         Civil Action No.: 16-md-2724-CMR
 PRICING ANTITRUST LITIGATION
                                         HON. CYNTHIA M. RUFE


 THIS DOCUMENT RELATES TO:
                                         Civil Action No.: 19-cv-2407-CMR
 State of Connecticut, et al., v.
 Teva Pharmaceuticals USA Inc., et al.




    REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT MAUREEN
      CAVANAUGH’S MOTION TO DISMISS THE AMENDED COMPLAINT



                                         REED SMITH LLP
                                         Thomas H. Suddath, Jr.
                                         Anne E. Rollins
                                         Thomas P. Reilly
                                         Three Logan Square
                                         1717 Arch Street, Suite 3100
                                         Philadelphia, PA 19103
                                         Telephone: 215-851-8100
                                         Facsimile: 215-851-1420
                                         tsuddath@reedsmith.com
                                         arollins@reedsmith.com
                                         treilly@reedsmith.com

                                         Michael E. Lowenstein
                                         Reed Smith Centre
                                         225 Fifth Avenue
                                         Pittsburgh, PA 15222
                                         Telephone: 412-288-3131
                                         Facsimile: 412-388-3063
                                         mlowenstein@reedsmith.com

Dated: March 13, 2020                    Counsel for Defendant Maureen Cavanaugh
                                    i
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
       Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 2 of 15




                                                TABLE OF CONTENTS

I.     The Heart of Ms. Cavanaugh’s Motion to Dismiss is Undisputed. .................................... 1

II.    Plaintiffs Cannot State a Claim Against Ms. Cavanaugh Based on the Alleged Conduct of
       Other People........................................................................................................................ 2

III.   Plaintiffs Cannot State a Claim against Ms. Cavanaugh Based on Ms. Cavanaugh’s Own
       Alleged Conduct. ................................................................................................................ 6

IV.    Plaintiffs’ Last-Ditch Effort to Salvage a Claim Based on the Vague Allegation of
       Paragraph 1115 is Unavailing. ............................................................................................ 8

V.     Plaintiffs’ Legal Gloss Cannot Overcome Their Lack of Factual Allegations. .................. 9

VI.    Conclusion ........................................................................................................................ 10




                                    i
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
           Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 3 of 15




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ......................................................................................................... passim

Bell Atlantic v. Twombly,
    550 U.S. 544 (2007) ......................................................................................................... passim

Burtch v. Milberg Factors, Inc.,
   662 F.3d 212 (3d Cir. 2011)...................................................................................................2, 9

Ellison v. Am. Bd. of Orthopaedic Surgery, Inc.,
    No. 16-8441 (KM) (JBC), 2018 WL 6629764 (D.N.J. Oct. 29, 2018)......................................4

In re Generic Pharm. Pricing Antitrust Litig.,
    386 F. Supp. 3d 477 (E.D. Pa. 2019) .........................................................................................1

Higbie v. Kopy-Kat, Inc.,
   391 F. Supp. 808 (E.D. Pa. 1975) ............................................................................................10

Howard Hess Dental Labs. Inc. v. Dentsply Int’l, Inc.,
  602 F.3d 237 (3d Cir. 2010).............................................................................................4, 5, 10

In re Insurance Brokerage Antitrust Litigation,
    618 F.3d 300 (3d Cir. 2010).......................................................................................................2

In re Mushroom Direct Purchaser Antitrust Litig.,
    No. 06-0620, 2017 WL 895582 (E.D. Pa. Mar. 6, 2017) ........................................................10

In re Processed Egg Prod. Antitrust Litig.,
    821 F. Supp. 2d 709 (E.D. Pa. 2011) .........................................................................................1




                                    ii
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 4 of 15
        Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 5 of 15




Twombly, 550 U.S. 544, 556 (2007) (emphasis added);

             the plausibility standard set forth in Twombly and Ashcroft v. Iqbal, 556 U.S. 662
(2009) requires “more than a sheer possibility that a defendant has acted unlawfully” and a
complaint which pleads facts “‘merely consistent with’ a defendant’s liability, stops short of the
line between possibility and plausibility of ‘entitlement of relief.’” Burtch v. Milberg Factors,
Inc., 662 F.3d 212, 220-21 (3d Cir. 2011) (quoting Iqbal, 556 U.S. at 678); and

             where there is an obvious alternative explanation, a plaintiff’s allegation does not
satisfy the plausibility standard. Iqbal, 556 U.S. at 682; In re Insurance Brokerage Antitrust
Litigation, 618 F.3d 300, 322-23 (3d Cir. 2010).

       Based upon these undisputed facts and legal principles, Ms. Cavanaugh’s opening brief

meticulously addressed each of the 37 paragraphs of Plaintiffs’ 1726 paragraph Complaint that

mention her, as well as the Complaint in the aggregate, to show that Plaintiffs have failed to state

a claim against Ms. Cavanaugh. This analysis addressed in detail every communication in which

the Complaint alleges Ms. Cavanaugh participated and every piece of information the Complaint

alleges Ms. Cavanaugh received.

II.    Plaintiffs Cannot State a Claim Against Ms. Cavanaugh Based on the Alleged
       Conduct of Other People.

       Rather than respond directly to Ms. Cavanaugh’s careful exposition of the paragraphs of

the Complaint that actually are directed to Ms. Cavanaugh, Plaintiffs’ Opposition relies primarily

on allegations directed to other defendants in attempting to state a claim against Ms. Cavanaugh.

The alleged conduct of other people does not state a claim against Ms. Cavanaugh. Indeed,

Plaintiffs’ Opposition admits and in fact highlights the efforts of others to prevent Ms. Cavanaugh

from learning about communications these other people were having with competitors:

       On July 16, Patel emailed a pricing recommendation, which was later forwarded to
       Cavanaugh, using the term “rumors” to describe a future Wockhardt price increase
       and obfuscate that Wockhardt and Teva had spoken directly. [AC] ¶¶ 659-660.

Opp. at 8. Plaintiffs also admit (Opp. at 8 n.4) that this obfuscation was not a one-time event but

instead was “consistently” done to “camouflage” communications with competitors:

                                   -2-
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 6 of 15




       “Rumors” was a term consistently used by Patel in internal documents to
       camouflage that she and her co-conspirators within Teva were communicating with
       competitors about future price increases. [AC] ¶ 644.

       Plaintiffs’ Opposition further claims that the Complaint alleges that a spreadsheet prepared

for Ms. Cavanaugh was altered before it was sent to her, because Ms. Patel’s supervisor allegedly

asked her to “delete the incriminating references” (putting aside that the supervisor’s instructions

actually were benign):

       Patel prepared a summary of these price increases for Cavanaugh, which included
       competitively sensitive information about competitors’ plans regarding future price
       increases that (again) could have only been learned by communicating with
       competitors. [AC] ¶ 668. Her supervisor then instructed Patel to delete the
       incriminating references. [AC] ¶ 669.

Opp. at 4. Although Plaintiffs inexplicably rely upon these allegations in opposition to Ms.

Cavanaugh’s motion to dismiss, these allegations do not support and, instead, fundamentally

undercut Plaintiffs’ claim.     Why would others at Teva “obfuscate” and “consistently”

“camouflage” that they were having communications with competitors, and “delete

incriminating references,” if Ms. Cavanaugh was part of the alleged conspiracy?

       Despite these admitted efforts to camouflage any communications with competitors and

keep this information from Ms. Cavanaugh, Plaintiffs baldly assert that Ms. Cavanaugh

nevertheless knew that other Teva employees were engaging in collusive conduct:

       The Amended Complaint alleges that Cavanaugh, as well as other Teva high-level
       executives, were aware that Cavanaugh’s subordinates were engaging in collusive
       conduct in violation of the antitrust laws. [AC] ¶¶ 741 (price increase strategy
       based on “leveraging Teva’s collusive relationships with high-quality competitors”
       was well known, understood, and authorized by Cavanaugh), 1065, 1110, 1111.

Opp. at 2. Yet this assertion is not supported by any factual allegations. Two of the four

paragraphs of the Complaint cited in support of this assertion, Paragraphs 1110 and 1111, do not

even mention Ms. Cavanaugh. The third cited paragraph is based on a chart of various contacts


                                   -3-
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 7 of 15




between Ms. Cavanaugh and others in the industry that does not indicate the subject matter of any

such communications. AC ¶ 1065. This chart does not show any wrongful conduct by Ms.

Cavanaugh or any awareness by Ms. Cavanaugh of any wrongful conduct of others. The fourth

cited paragraph states that the strategy of Teva’s leading price increases was well known to Ms.

Cavanaugh. AC ¶ 741. A unilateral strategy of leading price increases in an oligopolistic market

does not support the Section 1 claim Plaintiffs seek to allege. Even if Paragraph 741 could be

stretched to say that it alleges that Ms. Cavanaugh knew of collusion by others with competitors,

there are no factual allegations to support this assertion. To the contrary, the purported factual

support in Paragraph 741 is a version of a pricing strategy document (that Plaintiffs do not even

allege was sent to Ms. Cavanaugh) that says nothing about communications with competitors.

       Under Twombly and Iqbal, to survive a motion to dismiss, “it does not suffice to simply

say that the defendant[] had knowledge; there must be factual allegations to plausibly suggest as

much.” Howard Hess Dental Labs. Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 255 (3d Cir. 2010)

(affirming dismissal where the plaintiffs’ amended complaint made only conclusory allegations

that the defendants “conspired and knew about the alleged plan to maintain Dentsply’s market

position”); see also Ellison v. Am. Bd. of Orthopaedic Surgery, Inc., No. 16-8441 (KM) (JBC),

2018 WL 6629764, at *5 (D.N.J. Oct. 29, 2018) (dismissing plaintiffs’ claim because “[t]he

Amended Complaint states only in a conclusory manner that northern New Jersey hospitals

conspired and knew about the alleged plan to bolster ABOS’s market position.”). Plaintiffs’

allegations do not satisfy this standard.

       Plaintiffs devote other large portions of their Opposition to allegations related to the

conduct of other people that also do not meet the legal standard for alleging knowledge and

participation by Ms. Cavanaugh. Pages 3 and 4 of Plaintiffs’ Opposition include color-coded


                                   -4-
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 8 of 15




charts of alleged communications between competitors regarding lists of proposed price increases.

Plaintiffs point to lists of proposed price increases transmitted to Ms. Cavanaugh relating to these

color-coded charts that allegedly used information from competitors.

       These color-coded charts and the list of proposed price increases show nothing with respect

to Ms. Cavanaugh, whose name does not appear on either of these color-coded charts. There is no

factual allegation that she knew about or was involved in these alleged communications with

competitors, much less that she took any action based on information she knew came from

competitors.

       Indeed, as to the second list of proposed price increases, Plaintiffs admit that the

“incriminating references” showing that information that allegedly came from competitors were

directed to be deleted from the list before transmittal to Ms. Cavanaugh. Opp. at 4. As to the first

list of proposed price increases, there was no need to remove incriminating references because,

Plaintiffs’ conclusory assertions notwithstanding, there were no incriminating references.

Plaintiffs simply declare with respect to the first list of proposed price increases that: “Cavanaugh

approved those price increases, recommended by Patel, based specifically on certain information

and assurances that could have only come from competitors, such as ‘Sandoz also bidding high

[on Nabumetone]’ and ‘[r]umors of a Taro increase [on Adapalene Gel].’” Opp. at 3. The

contention that this information could “only have come from competitors” is demonstrably false

and this Court need not accept this conclusory assertion. Howard Hess, 602 F.3d at 258 (“It is an

axiom of antitrust law [] that merely saying so does not make it so for pleading-sufficiency

purposes.”). To the contrary, either statement on its face could have come from a customer or

public information and, indeed, the Taro reference includes the “rumors” language that Plaintiffs

admit that Ms. Patel used to “camouflage” her communications with competitors. AC ¶ 644.


                                   -5-
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
         Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 9 of 15




        Plaintiffs also discuss alleged conspiracies involving several drugs—Capecitabine, Niacin

Extended Release, “May-July 2013 price increases for twelve drugs” and Enalapril—as to which

Plaintiffs reference no allegation of any communication by Ms. Cavanaugh and provide no factual

basis to allege that Ms. Cavanaugh knew that anyone at Teva was communicating with any

competitor. Opp. at 5-8. Plaintiffs’ allegations as to these drugs are addressed in the detailed

paragraph-by-paragraph analysis of all allegations mentioning Ms. Cavanaugh in our opening

brief, and, as set forth therein, they do not state a claim against Ms. Cavanaugh.

III.    Plaintiffs Cannot State a Claim against Ms. Cavanaugh Based on Ms. Cavanaugh’s
        Own Alleged Conduct.

        Although Plaintiffs’ Opposition is primarily directed to attempting to hold Ms. Cavanaugh

responsible for the alleged conduct of others, Plaintiffs also make a passing effort to state a claim

against Ms. Cavanaugh based on her own conduct. This effort also fails.

        Plaintiffs make two allegations that attempt to tie the timing of Ms. Cavanaugh’s

communications with specific events.               First, Plaintiffs seek to allege a claim based on

communications between Ms. Cavanaugh and Marc Falkin of Actavis, a company later acquired

by Teva. Plaintiffs do not identify the subject matter of any of these communications, and the fact

that these communications could have been on any subject inherently means that there is “an

obvious alternative explanation” for these communications and defeats any attempt to state a claim

based on these communications.2

        Nevertheless, Plaintiffs attempt to seize upon three of Ms. Cavanaugh’s hundreds of



2
  Plaintiffs chide our opening brief for pointing out that a substantial percentage of these communications occurred
during the period in which Teva was acquiring Actavis, including in 2016, after the period of any alleged wrongful
conduct. Opp. at 10 n.5. Notwithstanding Plaintiffs’ efforts to go well beyond their own Complaint to muse on what
the communications might have involved, there is absolutely no showing of a single improper communication with
Mr. Falkin. Moreover, Plaintiffs have now made clear that, of the hundreds of communications between Ms.
Cavanaugh and Mr. Falkin on unspecified subjects, they actually rely the timing of only three text messages on
unspecified subjects. Id. As discussed herein, these provide no basis for a claim against Ms. Cavanaugh.
                                   -6-
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
       Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 10 of 15




unspecified communications with Mr. Falkin and contend that they occurred at the same time as

others at Teva were in alleged “discussions of how to accommodate Taro into the Nortriptyline

market.” AC ¶ 419. Plaintiffs’ allegation is based on the pure coincidence of timing. Coincidence

equates to conjecture but conjecture does not equate to a plausible claim under Iqbal and Twombly.

There is no factual basis to allege that Ms. Cavanaugh knew that anyone at Teva was having

discussions with anyone at Actavis or Taro regarding any competitive issue. Plaintiffs also do not

allege that Ms. Cavanaugh communicated anything that she discussed with Mr. Falkin with anyone

else at Teva. Moreover, Plaintiffs’ allegations regarding Nortriptyline are directed to the re-entry

of a different company, Taro. The allegation that three texts between Ms. Cavanaugh and Mr.

Falkin of Actavis in November 2013 involved this different company and this particular drug is

utter speculation that does not rule out alternative explanations, as Plaintiffs must do to meet the

plausibility standard of Twombly and Iqbal.

       Similarly, Plaintiffs allege that Ms. Cavanaugh exchanged six text messages and had one

39 second phone call with “K.R.” of Zydus around the time that Zydus entered the market for

Etodolac ER. AC ¶ 477. As with the alleged communications with Mr. Falkin, these allegations

are conjecture based on the pure coincidence of timing and do not state a plausible claim under

Iqbal and Twombly. Plaintiffs do not identify the content of a single communication between Ms.

Cavanaugh and K.R. They do not allege that whatever was discussed between Ms. Cavanaugh

and K.R. was communicated to anyone else at Teva, and have no factual basis to allege that Ms.

Cavanaugh knew that anyone from Teva was having any communications on any competitive issue

with anyone at Zydus. In these circumstances, Plaintiffs again do not rule out obvious alternative

explanations for these unspecified communications, as they must do to satisfy the plausibility




                                   -7-
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 11 of 15
        Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 12 of 15




         Once these failed efforts by Plaintiffs to buttress their unsubstantiated contention that Ms.

Cavanaugh purposely joined and participated in an antitrust conspiracy are stripped away,

Plaintiffs are left to rely upon the same last-ditch effort to state a claim based on the vague

allegation of Paragraph 1115 of the Complaint that was addressed in our opening brief. Plaintiffs

attempt to link this vague allegation of alleged gestures by Ms. Cavanaugh at an unspecified

meeting regarding unspecified products at some unspecified time in 2013 (over five years before

suit was filed) to alleged conduct in the years prior to and after this unspecified meeting. Opp. at

2.

         This paper-thin allegation simply cannot carry the weight Plaintiffs need it to bear for

Plaintiffs to survive dismissal. Paragraph 1115 indicates that Ms. Cavanaugh did not want to use

information obtained from competitors, as Ms. Patel knew in consistently camouflaging her

communications with competitors from Ms. Cavanaugh. There is no evidence that Ms. Cavanaugh

(or anyone else) took any action, on that day or any other, based on whatever Ms. Patel allegedly

said that day to allegedly cause Ms. Cavanaugh’s reaction. The allegations of Paragraph 1115 fail

to state a claim because none of these allegations specify a time or place that any actual agreement

involving Ms. Cavanaugh occurred. Burtch, 662 F.3d at 225. Thus, Paragraph 1115 of the

Complaint does not save Plaintiffs’ claim against Ms. Cavanaugh from dismissal.4

V.       Plaintiffs’ Legal Gloss Cannot Overcome Their Lack of Factual Allegations.

         Finally, Plaintiffs attempt to apply a legal gloss to their factually unsupported claims. From

the unsupported factual premises that Ms. Cavanaugh was personally involved in anticompetitive

conduct and that she “approved price increases based specifically on information and assurances

that could only have come from competitors, and ratified other illicit anticompetitive conduct even


4
  Plaintiffs’ scant response on the issues of the statute of limitations and state law claims is based on the incorrect
premise that Plaintiffs had adequately alleged wrongful conduct by Ms. Cavanaugh, and requires no further response.
                                   -9-
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
       Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 13 of 15




after being specifically made aware that her subordinates were coordinating with competitors,”

Plaintiffs argue that Ms. Cavanaugh can be held liable “‘where [s]he participated in the unlawful

acts, or where [s]he has acquiesced or ratified the actions of other officers or agents of the

corporation which were in violation of the anti-trust laws.’” Opp. at 10-11 (quoting Higbie v.

Kopy-Kat, Inc., 391 F. Supp. 808, 810 (E.D. Pa. 1975)).

       The problem with Plaintiffs’ argument is not Higbie, which stands for the unremarkable

proposition that a corporate officer can be held liable for a company’s antitrust violation on the

basis of the officer’s knowledge and participation in the anticompetitive conduct. Higbie, 391 F.

Supp. at 810; see also Howard Hess, 602 F.3d at 255 (“to survive dismissal” there “must be factual

allegations to plausibly suggest” that “the defendants had knowledge”); In re Mushroom Direct

Purchaser Antitrust Litig., No. 06-0620, 2017 WL 895582, at *10 (E.D. Pa. Mar. 6, 2017) (Higbie

requires “knowledge and participation”). Instead, the problem with Plaintiffs’ argument is that

Plaintiffs have no factual basis for their premises that Ms. Cavanaugh engaged in anticompetitive

conduct or “approved price increases based specifically on information and assurances that could

only have come from competitors, and ratified other illicit anticompetitive conduct even after

being specifically made aware that her subordinates were coordinating with competitors.” Because

Plaintiffs’ factual premises are unsupported, this legal gloss adds nothing to Plaintiffs’ position.

VI.    Conclusion

       With years to review an enormous trove of documents, Plaintiffs have demonstrably failed

to state a claim against Ms. Cavanaugh upon which relief can be granted. Nor have Plaintiffs

requested leave to amend or cited any basis for doing so. Plaintiffs’ claims against Ms. Cavanaugh

therefore should be dismissed, with prejudice. Pursuant to Local Rule of Civil Procedure 7.1(f),

Ms. Cavanaugh respectfully requests oral argument with respect to the within motion.


                                  - 10 -
PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 14 of 15




Dated: March 13, 2020                   Respectfully submitted,

                                        /s/ Thomas H. Suddath, Jr.
                                        Thomas H. Suddath, Jr.
                                        Anne E. Rollins
                                        Thomas P. Reilly
                                        REED SMITH LLP
                                        Three Logan Square
                                        1717 Arch Street, Suite 3100
                                        Philadelphia, PA 19103
                                        tsuddath@reedsmith.com
                                        arollins@reedsmith.com
                                        treilly@reedsmith.com

                                        Michael E. Lowenstein
                                        REED SMITH LLP
                                        Reed Smith Centre
                                        225 Fifth Avenue
                                        Pittsburgh, PA 15222
                                        mlowenstein@reedsmith.com

                                        Counsel for Defendant Maureen Cavanaugh




PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
        Case 2:19-cv-02407-CMR Document 150 Filed 03/13/20 Page 15 of 15




                                   CERTIFICATE OF SERVICE

        I, Thomas H. Suddath, Jr., hereby certify that a copy of the foregoing Reply Memorandum

of Law in Support of Defendant Maureen Cavanaugh’s Motion to Dismiss the Amended

Complaint was filed via the Court’s electronic filing system on March 13, 2020, with redactions

made to Discovery Material designated as “HIGHLY CONFIDENTIAL,” in accordance with

Paragraph 9.2 of Pretrial Order No. 7. I further certify that, pursuant to Paragraph 9.2 of Pretrial

Order No. 7, an unredacted copy of the foregoing Reply Memorandum of Law in Support of

Defendant Maureen Cavanaugh’s Motion to Dismiss the Amended Complaint was served via

email   on    all   counsel   of    record   using   the   following   email    distribution   lists:

MDL2724AllDeftsService@pepperlaw.com and MDL2724plaintiffsleadsetc@ag.ny.gov.




                                                           /s/ Thomas H. Suddath, Jr.




PUBLIC VERSION – FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
